DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered. Claims 1-18 are pending.

Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1. Applicant states that Inoue (WO 2017/056412) fails to teach “determine priorities of the plurality of displays, respectively based on positions of the plurality of displays with respect to a center of a user’s field of vision” because Inoue teaches prioritizing the closest monitor based on its distance from the failed monitor [0037].
The Examiner respectfully disagrees with Applicant’s statement.  Inoue teaches the claimed limitation if the center of a user’s field of vision is directed at the failed 
Inoue teaches:
[0037] The setting of the monitor closest to the failed monitor will be specifically described.  The monitor closest to the failed monitor is, for example, a monitor having a center position with the shortest straight line distance from the center position of the failure monitor in the X-axis, the Y-axis and the Z-axis shown in FIG. 4

Inoue teaches prioritizing the monitors based on the distance from the failed monitor. When the user looks for information in a failed monitor, the system will provide the desired information in the monitor closest to the user’s line of sight. Inoue in effect teaches the user’s LOS is predetermined to be directed at the failed monitor.

The remainder of Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 18 is objected to because of the following informalities:  The limitation “wherein other display comprises a digital cluster” should read “wherein the other display comprises a digital cluster” for proper antecedent basis.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1. Claim 1 is amended to recite in part: 
“the processor is further configured to determine priorities of the plurality of displays, respectively, based on positions of the plurality of displays with respect to a center of a user’s field of vision”.
	Applicant’s disclosure provides the following support for the amended subject matter:
[0058] Referring to FIG. 3, when an error occurs in any one of the plurality of displays, the electronic device 100 may output information related to the vehicle through a display having higher priority among the remaining displays. For example, when an error occurs in the digital cluster 11, the electronic device 100 may determine the priority between the CID 12 and the HUD 13. For convenience and safety of a driver, the priority may be higher for a display closer to the field of vision of the driver. For example, the priority of the HUD 13 among the CID 12 and the HUD 13 may be higher than the priority of the CID 12. Since the priority of the HUD 13 is higher than that of the 
 
The user’s field of vision is defined as “the entire area the user is able to see when their eyes are fixed in one position”.  The field of vision roughly the area 100-110 degrees right and left of a line between the user’s eyes and the position the eyes are fixed on. Determining which display is closer to the center of a user’s field of vision, or user’s line of sight (LOS), requires determining the distance between the user’s LOS and the plurality of displays.
Since the field of vision and LOS are defined by the position the user’s eyes are fixed, determining the center of the user’s field of vision requires the user’s eye position to be continuously detected and updated as the user looks at objects inside and outside the vehicle.
The Applicant’s disclosure provides no support for tracking a user’s eye position and therefore insufficient support for determining which display is closer to the center of the user’s field of vision. 
The example disclosed in FIG. 3, prioritizing the Head-Up Display 13 over the Center Information Display 12 based on the HUD 13 being closer to the driver’s field of vision is accurate when the driver is looking at HUD 13, if the center of the driver’s field of vision is CID 12, the priority display would be the CID 12 vice the digital cluster 11 because it is closer to the center of the driver’s field of vision. 
The subject matter “determine priorities of the plurality of displays, respectively, based on positions of the plurality of displays with respect to a center of a user’s field of vision” is not described in the specification in such a way as to reasonably convey to 
Regarding Claims 2-18. Claims 2-18 are rejected under 35 USC §112(a) for containing the new matter of their respective parent claim.

Applicant’s disclosure does not provide sufficient support for real-time tracking of a user’s line of sight (LOS), required if the determination of display priority is based on a distance from the LOS. The disclosure does support a system that uses a predetermined user LOS and determines priority of display based on distance from the predetermined user line of sight (LOS).  In support of compact prosecution, the cited limitation is construed: 
the processor is further configured to determine priorities of the plurality of displays, respectively, based on positions of the plurality of displays with respect to a user’s predetermined line of sight.

Claims 17-18 are  rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 17 (New) The electronic device of Claim 1, wherein the processor is further configured to, 

when a driver and a passenger sit on the driver seat and the passenger seat, output first information through other display among the remaining displays other than the CID without the priority of each remaining display.
	Applicant disclose the following regarding the claimed subject matter:
[0081] FIG. 7 is a view illustrating a system for controlling a display for outputting personal information based on whether an occupant is present according to an embodiment.

[0082] Referring to FIG. 7, a system 700 may include a first display 710, a second display 720, an audio device 730, and an electronic device 740.

[0084] When only a driver 810 boards the vehicle, the electronic device 740 may operate substantially the same as the electronic device 100 illustrated in FIG. 1.

[0085] When all the driver 810 and a passenger 820 board the vehicle, the electronic device 740 may output all information only through the first display 710. The second display 720 may be located between the driver 810 and the passenger 820, so that the information output through the second display 720 may be recognized by the passenger 820 as well. For example, when personal information (e.g., call history, a text message and the like when the vehicle is paired with a smartphone) of the driver 810 is output through the second display 720, there may be a risk that the personal information of the driver 810 is exposed. Thus, when both the driver 810 and the passenger 820 board the vehicle, the electronic device 740 may output all information only through the first display 710.

[0091] According to an embodiment of the disclosure, an electronic device may include a first display that outputs first information which is information related to a vehicle, a second display that outputs second information including personal information, a sensor that senses whether a person sits in at least one of a plurality of seats, and a processor that is electrically connected to the first display, the second display, and the sensor, where the processor may output the second information through the first display when obtaining information that the persons sit in the first and second seats, from the sensor.

[0085] discloses that when a driver and passenger are in a vehicle with a first display 710 and a CID 720, all information is output only through the first display 710.  All information is construed as first information (vehicle related) and second information (personal  information).
	[0084] discloses that when only the driver is in the vehicle, the electronic device 740 and system 700 functions essentially the same as electronic device 100 and system 10. 
	There is no disclosure that, when the driver and passenger are in the car, the electronic device 740 and system 700 function essentially the same as electronic device 100 and system 10.  The disclosure relating to determining display priority refers to electronic device 100 and system 10.
	There is no disclosure that first information is excluded from being output on the CID 720 when the driver and passenger are in the vehicle.  
	Claim 17 requires excluding first information from the CID when a driver and passenger are in a vehicle. This subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. Therefore Claim 17 is rejected under 35 USC ¶112(a) as new matter.
Regarding Claim 18. Claim 18 is rejected under 35 USC §112(a) for containing the new matter of its parent claim.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. The limitation "the remaining displays" in line 5.  There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 7-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2017/056412).

Regarding Claim 1 (Currently Amended), Inoue teaches an electronic device for a vehicle, the electronic device comprising:
a sensor [fig. 1 @12] connected to a plurality of displays [fig. 1 @ M1-M6], and/a processor [fig. 1 @11] connected to the sensor and the plurality of displays [fig. 1 illustrates claimed structure], the processor being configured to: 
in response [¶0034] to obtaining, from the sensor, information indicating that an error occurs in a first display [figs. 1 and 3 @M1] among the plurality of displays,
determine [¶0037 teaches process of determining closest monitor] a second display [figs. 1 and 3 @M3] having a highest priority among the plurality of displays other than the first display [¶0036 teaches the highest priority monitor is the monitor closest to M1 which is M3] and in response to determining the second display having the highest priority, 
output first information, normally output  [¶0007, “when a failure is detected in a first monitor which is one of the plurality of monitors by the failure detection unit, displays a part or all of information to be displayed on the first monitor on a second monitor closest to the first monitor among the plurality of monitors”] though the first display [fig. 3 @M1] through the second display having the highest priority [fig. 3 @M3], wherein 
the processor is further configured to determine priorities of the plurality of displays, respectively, based on positions of the plurality of displays with respect to a center of a user’s field of vision [construed as a predetermined user line of sight (LOS), ¶0037, “ The setting of the monitor closest to the failed monitor will be specifically described.  The monitor closest to the failed monitor is, for example, a monitor having a center position with the shortest straight line distance from the center position of the failure monitor in the X-axis, the Y-axis and the Z-axis shown in FIG. 4”]
Inoue does not teach the user’s LOS is predetermined to be directed at the failed display
Before the application was filed one of ordinary skill in the art would have understood that a user, in the operation of a vehicle, would expect to obtain desired information from a particular monitor located in a particular position in the vehicle. When the particular monitor did not provide the desired information, the least negative impact to the user’s retrieval of desired information would be to provide the desired information on the monitor closest to the monitor that was not providing the desired information, thereby anticipating the monitor where the desired information would be provided and minimizing the interruption to the user receiving the desired data.


Regarding Claim 7 (Currently Amended), Inoue teaches the electronic device of Claim 1, wherein the processor is further configured to 
display the first information through the second display having the highest priority [¶0007] based on an occurrence of a specified event [¶0007 teaches failure of a monitor].  

Regarding Claim 8 (Previously Presented), Inoue teaches the electronic device of Claim 1, wherein 
the first display [fig. 3 @M1] corresponds to a digital cluster [construed as a single display screen that provides multiple sets of information, ¶0025, “As shown in FIGS. 3 and 4, the monitor M1 is a main monitor provided in the vicinity (back side) of the handle 22, and displays information such as the vehicle speed detected by the various sensors 15, the number of revolutions of the engine, and the remaining amount of the fuel”], and wherein 
the processor is further configured to,  in response to obtaining information indicating that the error occurs in the digital cluster [fig. 3 @M1], output the first information through the closest display obtained from a prerecorded table [¶0036 and ¶0038] 
a center information display (CID) is prerecorded as closest to the first display
It would have been obvious to one of ordinary skill in the art before the application was filed how to prerecord a table with the CID set as the monitor closest to the first display, with a reasonable expectation of success.

Regarding Claim 9 (Previously Presented), Inoue teaches the electronic device of Claim 8, wherein 
the processor is further configured to allow the CID [fig. 3 @M5] to output at least one of a speed of the vehicle [¶0036 and ¶0038], revolutions per minute (RPM) of an engine [alternative limitation not addressed], an amount of remaining fuel [alternative limitation not addressed], or whether the vehicle is defective [alternative limitation not addressed].

Regarding Claim 10 (Previously Presented), Inoue teaches the electronic device of Claim 1, wherein 
the first display [fig. 3 @M3] corresponds to a center information display (CID), and wherein the processor is further configured to, 
in response to obtaining information indicating that the error occurs in the CID [fig. 3 @M5], output the first information [¶0007 and ¶0008] through the closest display obtained from a prerecorded table [¶0036 and ¶0038] 
Inoue does not teach a digital cluster is prerecorded as the monitor closest to the CID


Regarding Claim 11 (Previously Presented), Inoue teaches the electronic device of Claim 10, wherein 
the processor is further configured to allow the digital cluster [fig. 3 @M1] to output at least one of  a location of the vehicle [alternate limitation not addressed] or information about an obstacle located in a periphery of the vehicle [¶0007 teaches the failed monitor information is displayed on the alternate monitor, ¶0037 teaches M1 is closest to M3, ¶0027 teaches M3 information is a periphery of the vehicle and ¶0041 teaches the alternative monitor is formatted to display the information from the failed monitor].

Regarding Claim 12 (Previously Provided), Inoue teaches the electronic device of Claim 1, wherein 
the first display [fig. 3 @M1] corresponds to a digital cluster [construed as a single display screen that provides multiple sets of information, ¶0025], and wherein 
the processor is further configured, in response to obtaining information indicating that the error occurs in the digital cluster [¶0007 teaches outputting first information through closest monitor], output the first information through the closest display obtained from a prerecorded table [¶0036 and ¶0038] 
 the head-up display is prerecorded as the monitor closest to the first display 
It would have been obvious to one of ordinary skill in the art before the application was filed how to prerecord a table with the head-up display set as the monitor closest to the first display, with a reasonable expectation of success.

Regarding Claim 14 (Currently Amended), Inoue teaches the electronic device of Claim 1, wherein the processor is further configured to 
output the first information to a specified area of the second display having the highest priority [¶0007 teaches displaying first information on a higher priority monitor, ¶0044 teaches formatting the first information according to a predetermined format for the higher priority display].

Regarding Claim 15 (Currently Amended), Inoue teaches the electronic device of Claim 1, wherein the processor is further configured to 
output the first information through the second display having the highest priority at a time in which the first information is output and no error occurs in the first display [construed as output first information to a display having a higher priority during a time when no error occurs in the first display, ¶0007 teaches outputting first information to the closest display after an error in the first display occurs.  The first information continues to be sent to the higher priority display which includes periods of time when an error in the first display does not occur.  The first error occurs at time A 

Regarding Claim 16 (New), Inoue teaches the electronic device of Claim 1, wherein 
the second display [fig. 3 @M3] having the highest priority comprises a display closest to the failed display [¶0037] other than the first display [fig. 3 @M1]
Inoue does not teach the center of the user’s field of vision [construed predetermined user line of sight] is the failed display
Inoue does not teach the predetermined user LOS is the failed display
Before the application was filed one of ordinary skill in the art would have understood that a user, in the operation of a vehicle, would expect to obtain desired information from a particular monitor located in a particular position in the vehicle. When the particular monitor did not provide the desired information, the least negative impact to the user’s retrieval of desired information would be to provide the desired information on the monitor closest to the monitor that was not providing the desired information, thereby anticipating the monitor where the desired information would be provided and minimizing the interruption to the user receiving the desired data.
Before the application was filed one it would have been obvious to of ordinary skill in the art to predetermine a user’s LOS is directed at the failed display, in order to minimize the delay in the user receiving desired information.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Kim (US 2016/0101695).  All reference is to Inoue unless indicated otherwise.

Regarding Claim 2 (Previously Presented), Inoue teaches the electronic device of Claim 1
Inoue does not teach the processor is further configured to: convert information to be output through the plurality of displays to a voice signal and in response to obtaining information indicating that the error occurs in the plurality of displays, output the voice signal through an audio device 
Kim teaches a processor [fig. 1 @20] is further configured to convert information [fig. 1 @10] to be output through a plurality of displays [fig. 1 @60_1-60_3] to a voice signal [¶0046, “when there are no peripheral control devices 50 capable of outputting cluster information according to the determination result for the operation states of the first to n-th peripheral control devices 501 to 50n connected through the internal communication of the vehicle, the control unit 20 may read voice information stored in the storage unit 30 for the cluster information, and output the voice information through the speaker 40 such that a driver can recognize the essential information for safety”], and in response to obtaining information indicating that the error occurs in the plurality of displays [fig. 4 @S20 Yes], output the voice signal [fig. 4 @S60] through an audio device[fig. 1 @40]
Before the application was filed it would have been obvious to one of ordinary skill in the art to convert vehicle safety related information to voice information when none of the displays is working, as taught by Kim, into the electronic device taught by .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Kim and Umehara (US 5,016,006).  All reference is to Inoue unless indicated otherwise.

Regarding Claim 3 (Previously Presented), Inoue in view of Kim teaches the electronic device of Claim 2, wherein 
the processor is further configured to allow the audio device to output voice signals [Kim: ¶0046] 
Inoue in view of Kim does not teach output voice signals in a descending order of priority
Umehara teaches output voice signals in descending order of priority [col. 5 row 29-40, “The CPU 230 determines whether or not each of the signals from the I/O 220 represents an abnormality, determines its priority in accordance with the predetermined order of priority, and then outputs the result to the I/O 220 and the speech synthesis processing circuit 240.  The speech synthesis processing circuit 240 forms a required audio signal by fetching a basic word of the audio signal from a memory (not shown) on the basis of the signal from the CPU 230, and delivers it to a filter 260 and the AMP 250”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to prioritize sensor information and output voice information in descending nd, 3rd, etc. priority information.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Nagara (US 2015/0009126).  All reference is to Inoue unless indicated otherwise.

Regarding Claim 6 (Previously Presented), Inoue teaches the electronic device of Claim 1
Inoue does not teach an internal camera configured to obtain an image of the first display, wherein the processor is further configured to obtain the information indicating that the error occurs in the first display based on the image
Nagara teaches an internal camera [fig. 2 @260] configured to obtain an image of a first display [¶0021, “FIG. 2 illustrates an example of a system 200 for adjusting a transparent display 250 with an image/video capturing device 260”], wherein 
the processor [fig. 2 @100] is further configured to obtain the information indicating that the error occurs in the first display based on the image [¶0026, “The various elements of the analysis module 230 may interact with the image/video capturing device 260 and the transparent display 250 to perform the various operations described below”,  ¶0028, “The error detection module 232, based on the content 
Before the application was filed it would have been obvious to one of ordinary skill in the art to monitor the display image with a camera to determine if the display is operating correctly, as taught by Nagara, into the electronic device taught by Inoue, so the information actually being presented by the display is checked against the information that was intended to be displayed, ensuring the display device does not degrade important vehicle information.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Toyoshima (US 2016/0275837).  All reference is to Inoue unless indicated otherwise.

Regarding Claim 5 (Previously Presented), Inoue teaches the electronic device of Claim 1, further comprising:
a communication circuit [fig. 1 @10] configured to communicate with the first display [figs. 1 and 3 @M1], wherein 
the processor is further configured to obtain the information indicating that the error occurs in the first display [¶0036]
Inoue does not teach detecting a display error based on intensity of a signal received through the communication circuit
 detecting a display error [¶0067] based on intensity [fig. 6 @S7, ¶0066 (the low level)] of a signal [fig. 3 @VcomMON] received through a communication circuit [fig. 2 operation detection circuit 6 to the control device 2]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of detecting a display failure by monitoring the level of a status signal, as taught by Toyoshima, into the electronic device taught by Inoue, in order to provide a liquid crystal display device with a function to detect a failure, which appears as a failure in the display device, that is, there is a failure in a display operation of the display device (Toyoshima: ¶0006).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Hattori (US 2013/0265431).  All reference is to Inoue unless indicated otherwise.

Regarding Claim 4 (Previously Presented), Inoue teaches the electronic device of Claim 1
Inoue does not teach the processor is further configured to measure a magnitude of a current input to the first display through the sensor and based on the measured magnitude of the current, obtain the information indicating that the error occurs in the first display 
Hattori teaches a processor [fig. 7 @9] is configured to measure a magnitude of a current input to a first display [¶0114] through a sensor [¶0113 failure detection circuit] and 
obtain the information indicating that the error occurs in the first display [fig. 7 @92, ¶0113, “the electronic mirror system can include three display failure detection circuits, each of which is configured to detect a failure of a corresponding one of the displays 8a-8c.  In this case, each display failure detection circuit can send a display failure detection signal to the controller 9 upon detection of a failure of the corresponding display”] based on the measured magnitude of the current [¶0114, “the display failure detection circuits can detect failures of the displays 8a-8c by monitoring an output current/voltage value of at least one of a power supply circuit, a horizontal/vertical deflection circuit, and a booster circuit”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of detecting a display failure by monitoring the current input to the display, as taught by Hattori, into the electronic device taught by Inoue, in order to provide the driver with a warning that notifies the driver of the occurrence of the failure (Hattori: ¶0083).

Regarding Claim 13 (Previously Presented), Inoue teaches the electronic device of Claim 1
Inoue does not teach an external camera configured to obtain an image of an obstacle located in a periphery of the vehicle, wherein the processor is further configured to control the first display to output the image of the obstacle obtained through the external camera
 an external camera [fig. 1 @1c] configured to obtain an image of an obstacle located in a periphery of a vehicle [¶0030, “the center camera is can capture an image of the area directly behind the vehicle 100”], wherein 
the processor [fig. 1 @9] is further configured to control a first display to output the image of the obstacle obtained through the external camera [¶0049, “displays 8a-8c display the images captured by the cameras 1a-1c, respectively”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a camera capturing video data of a peripheral area of the vehicle and displaying the images to the driver, as taught by Hattori, into the electronic device taught by Inoue, in order to provide the driver with a real time image of the vehicle rear periphery while minimizing the drivers head movement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                /Douglas M Wilson/Examiner, Art Unit 2694